Title: Thomas Jefferson to Peter Wilson, 20 January 1816
From: Jefferson, Thomas
To: Wilson, Peter


          
            Sir
             Monticello Jan. 20. 16.
          
          Of the last five months I have been absent four from home which must apologise for so very late an acknolegement of your favor of Nov. 22. and I wish the delay could be compensated by the matter of the answer. but an unfortunate accident puts that out of my power. during the course of my public life, and from a very early period of it, I omitted no opportunity of procuring vocabularies of the Indian languages; and for that purpose formed a model expressing such objects in nature as must be familiar to every people savage or civilized. this being made the standard to which all were brought, would exhibit readily whatever affinities of language there might be between the several tribes. it was my intention, on retiring from public business, to have digested these into some order, so as to shew, not only what relations of language existed among our own aborigines, but, by a collation with the great Russian catalogue Vocabulary of the languages of Europe and Asia, whether there were any between them and the other nations of the continent. on my removal from Washington the package, in which this collection was coming by water, was stolen & destroyed. it consisted of between 30. and 40. vocabularies, of which I can, from memory, say nothing particular; but that I am certain more than half of them differred as radically, each from every other, as the Greek, the Latin & Islandic. and even of those which seemed to be derived from the same Radix, the departure was such that the tribes speaking them could not probably understand one another. single words, or two or three together, might perhaps be understood: but not a whole sentence of any extent of construction. I think therefore the pious missionaries, who shall go to the several tribes to instruct them in the Christian religion, will have to learn a language for every tribe they go to; nay more, that they will have to create a new language for every one, that is to say, to add to theirs new words for the new ideas they will have to communicate. law, medecine, chemistry, mathematics, every science has a language of it’s own, and Divinity not less than others. their barren vocabularies cannot be vehicles for ideas of the fall of man, his redemption, the triune composition of the god head, and other mystical doctrines, considered by most Christians of the present date as essential elements of faith. the enterprize is therefore arduous, but the more inviting perhaps to missionary zeal, in proportion as the merit of surmounting it will be greater.Again repeating my regrets that I am able to give so little satisfaction on the subject of your enquiry, I pray you to accept the assurance of my great consideration and esteem. 
          Th: Jefferson
        